Citation Nr: 1115147	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at an RO formal hearing in January 2009 and at a video-conference hearing before the undersigned Veterans Law Judge in December 2009.  Transcripts of those proceedings have been associated with the Veteran's claims file.  

By way of background, the Veteran's claims were remanded for further evidentiary development in January 2010.  After completing the requested development to the extent possible, the RO readjudicated the claims, as reflected by a January 2011 supplemental statement of the case.  Because the benefits sought remain denied, the claims have been returned to the Board.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's report of an in-service fall in which he injured his lower back and left shoulder, knee and foot is credible.

2.  The medical evidence of record fails to reflect current diagnoses of either a left shoulder or left foot disorder.

3.  The medical evidence of record fails to suggest a nexus between the Veteran's reported 1943 in-service injury and his currently-diagnosed left knee and lower back disorders.

4.  The Veteran was scheduled to undergo a VA examination to address the etiology of his claimed disabilities and their potential relationship to service, but he failed to appear for his scheduled examination.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in July 2007, which apprised the Veteran of the criteria for establishing service connection, and which was sent prior to the initial adjudication of the Veteran's claims.  Additionally, a February 2008 letter informed the Veteran that his service treatment records may be unavailable (as a 2007 NPRC response to the RO's records request indicated that the Veteran's service treatment records were among those presumably destroyed in a 1973 fire) and requested that he complete an enclosed form to allow VA to conduct a more extensive search for any available service treatment records.  The Veteran submitted a completed form, although failing to provide the information requested in the form, namely the specifics of his in-service treatment for his claimed disabilities.  (The Veteran later testified that was unable to recall whether he did indeed receive treatment for his claimed disabilities during service and therefore cannot provide the information to allow VA to conduct a more thorough search for his service treatment records.)  

Regarding VA's duty to assist, the Veteran's VA treatment records and 2007 private treatment records have been obtained, and pursuant to the Board's prior remand, the AMC requested that the Veteran complete updated release forms to allow VA to obtain his pre-2007 private treatment records; however, the Veteran failed to respond.  As noted above, the Veteran's service treatment records have been deemed unavailable, and a March 2008 letter requested that the Veteran provide the VA with any service treatment records in his possession.
The Veteran also testified at an RO formal hearing and a hearing before the undersigned Veterans Law Judge, and he was scheduled to undergo a VA examination to address the potential relationship between his claimed disabilities and service, but the Veteran failed to appear for his scheduled examination.  The Board notes that the February 2010 post-remand notice letter sent to the Veteran advised him of the potential consequences of his failure to report to a scheduled VA examination without demonstrating good cause.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

Moreover, in light of the denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

At the outset of this discussion, the Board notes that when a veteran's service treatment records have been determined to be unavailable, as in the instant case, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran is seeking service connection for lower back and left shoulder, knee, and foot disabilities that he contends he incurred as the result of an in-service fall of 12 to 15 feet to a concrete tarmac.  However, the Veteran, who is advanced in age, reports difficulty remembering whether he ever received any treatment for his injuries at any point during his four-year period of service, and as the Veteran's service treatment records are unavailable, a determination of whether there was any clinical evidence of the Veteran's current lower back and left shoulder, knee, and foot disorders during service cannot be made.  Nevertheless, the Board notes that the Veteran is competent to report falling in service and experiencing related ailments, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), and the Board finds the Veteran's assertions to be credible, as there is no contradictory evidence of record, c.f. Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

As noted above, the Veteran was discharged from service in 1946, and there is a significant gap between his discharge from service and the first treatment of record for his claimed conditions.   A February 2007 letter from one of the Veteran's private treatment providers reflects the physician's report that he has treated the Veteran for left shoulder pain, bilateral knee pain, and "multiple disabilities" for more than 20 years, meaning the Veteran had been receiving treatment for these ailments since at least 1987.  Additionally, a February 1998 VA spinal x-ray report reflects findings of disc space narrowing, calcification, and osteophyte formation, and a January 2007 private treatment record reflects a diagnosis of left knee arthritis.  The Veteran's claims file also includes a September 2007 private treatment record reflecting the Veteran's report of experiencing left shoulder pain, but no corresponding left shoulder disorder diagnosis was noted.  However, the Veteran's medical treatment of record fails to reflect any reference to the Veteran's reported left foot disorder.  

At his RO and Board hearing, the Veteran testified that during service while undergoing training as a radio gunner at the Tyndall military base in Florida, he slipped while climbing a ladder during a rainstorm and fell approximately 12 to 15 feet onto the concrete tarmac below.  The Veteran testified that he caught his brass buckle on the ladder during the fall, which altered the trajectory of his fall, causing him to land on his left shoulder.  The Veteran testified that he refused treatment at that time and stated that he cannot recall if he later sought treatment for any related ailments during service.  The Veteran also testified that he sought treatment for his claimed disabilities over the years after his discharge from service, but he could not recall the specifics of the treatment he received.

Viewing the evidence in the light most favorable to the Veteran, the evidence establishes that the Veteran injured his lower back and left shoulder, knee, and foot during service and sought treatment for complaints related to these anatomic areas periodically throughout the years since his discharge from service.  However, the Board finds the Veteran's private treatment providers allusion to the Veteran's multiple disabilities as insufficient to establish a current diagnosis of either a left foot or left shoulder disability, and the Veteran's private and VA treatment records also fail to reference any such diagnosis.  Accordingly, the Veteran may not prevail on these service connection claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).
 
Moreover, while the medical evidence of record establishes current diagnoses of lower back and left knee disorders, and the Veteran's reported chronology establishes periodic complaints associated with these areas over the more than 60 years since service, it does not serve to provide a medical nexus between the Veteran's currently-diagnosed lower back and left knee disabilities and service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Furthermore, the medical evidence of record reflecting the first lower back and left knee diagnoses more than 50 years after service fails to suggest a relationship between the claimed disabilities and service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that a theory of service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Moreover, the letter from the Veteran's private treating physician failed to link the Veteran's claimed disabilities to service, and as previously observed, the Veteran was scheduled to undergo a VA examination in order to obtain a medical opinion addressing his theory of entitlement, but without explanation, he failed to appear for it.  

In sum, given the lack of a current left shoulder or foot disorder diagnosis, coupled with the lack of medical evidence linking the Veteran's currently-diagnosed lower back and left knee disorders to service, the Board finds that a basis for granting service connection for the Veteran's claimed disabilities has not been presented.  The Veteran's appeal is therefore denied.


ORDER

Service connection for a lower back disorder is denied.

Service connection for a left foot disorder is denied.




Service connection for a left knee disorder is denied.

Service connection for a left shoulder disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


